DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaudin et al. (WO 2015/071473) (hereafter “Gaudin”).
Regarding claims 1 and 4-9, Gaudin teaches and electroluminescent device comprising an anode, a light emitting layer, and a cathode (paragraph [0086]). Gaudin teaches that the light emitting layer comprising a host material and a phosphorescent dopant (paragraph [0086]). Gaudin teaches that the host material can have the following structure, 
    PNG
    media_image1.png
    190
    194
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    193
    247
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    182
    218
    media_image3.png
    Greyscale
, and 
    PNG
    media_image4.png
    191
    251
    media_image4.png
    Greyscale
 are a few examples (paragraph [0053]). Gaudin teaches that the blue phosphorescent dopant can be 
    PNG
    media_image5.png
    150
    244
    media_image5.png
    Greyscale
 or 
    PNG
    media_image6.png
    123
    121
    media_image6.png
    Greyscale
 (table after paragraph [0098]). 
Gaudin does not specifically teach a device that meets the applicant’s claimed composition.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make an electroluminescent device according to the teachings of Gaudin where 
    PNG
    media_image1.png
    190
    194
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    193
    247
    media_image2.png
    Greyscale
, 
    PNG
    media_image3.png
    182
    218
    media_image3.png
    Greyscale
, or 
    PNG
    media_image4.png
    191
    251
    media_image4.png
    Greyscale
 is used as a host material and 
    PNG
    media_image5.png
    150
    244
    media_image5.png
    Greyscale
 or 
    PNG
    media_image6.png
    123
    121
    media_image6.png
    Greyscale
 is used as the blue dopant. The motivation would have been to make a blue light emitting device according to the teachings of Gaudin.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dong et al. (Phys. Chem. Chem. Phys. 2012, 14, 14224-14228) (hereafter “Dong”) in view of Inoue et al. (US 2013/0221278) (hereafter “Inoue”).
Regarding claims 1-9, Dong teaches and electroluminescent device comprising an anode, a light emitting layer, and a cathode (page 14225 paragraphs under the heading OLED fabrication and measurements). Dong teaches that the light emitting layer comprising a host material and a phosphorescent dopant (page 14225 paragraphs under the heading OLED fabrication and measurements). Gaudin teaches that the host material can have the following structure, 
    PNG
    media_image7.png
    92
    123
    media_image7.png
    Greyscale
or 
    PNG
    media_image8.png
    93
    116
    media_image8.png
    Greyscale
 (page 14225 paragraphs under the heading OLED fabrication and measurements and page 14226 Scheme 1). Dong teaches that the light emitting material is phosphorescent dopant and can emit blue or green light (abstract). 
Dong does not teach were the phosphorescent dopant meets the applicant’s claimed invention.
Inoue teaches blue green emitting phosphorescent dopant for electroluminescent devices (abstract). Inoue teaches that the dopants can have the following structure, 
    PNG
    media_image9.png
    177
    222
    media_image9.png
    Greyscale
 or 
    PNG
    media_image10.png
    194
    226
    media_image10.png
    Greyscale
 (paragraphs [0013] and [0014]). Inoue teaches that these materials emit blue green light at high efficiencies and color purity (paragraphs [0372]-[0378], Table 8).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Dong so the phosphorescent dopant was a dopant taught by Inoue. The motivation would have been to make a blue green emitting device with good color purity and a high efficiency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dong et al. (Organic Electronics 2013, 14, 902-908) teaches electroluminescent devices comprising a host material and phosphorescent dopant. Dong teaches host materials comprising spirobifluorene groups that meet the applicant’s claimed host material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148. The examiner can normally be reached Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW K BOHATY/Primary Examiner, Art Unit 1759